Citation Nr: 0814573	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
current bilateral hearing loss and tinnitus are causally 
related to noise exposure during his active service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, bilateral 
hearing loss and tinnitus were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.
Background

The veteran's service medical records show that at his April 
1944 service enlistment medical examination, his ears were 
normal but for a finding of external otitis in the left ear.  
The veteran's hearing acuity was 15/15.  

In-service medical records show that in November 1944, the 
veteran was treated for otitis externa in the left ear.  On 
follow-up examination later that month, the ear was dry and 
clean.  The remaining service medical records are negative 
for complaints or findings pertaining to the ears.  

At his June 1946 service separation medical examination, the 
veteran's ears were normal and his hearing acuity was 15/15 
on spoken and whispered voice testing.  

The veteran's service personnel records show that he served 
as a Gunner's Mate Third Class.  He completed 13 weeks of 
Gunner's Mate School and 4 weeks of Advanced Gunnery 
Training.  

In March 2004, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
bilateral hearing loss and tinnitus.  He indicated that he 
had been exposed to loud noises as a result of his duties as 
a gunner's mate aboard an experimental landing support ship.  

In support of his claim, the veteran submitted photographs of 
himself aboard ship during service.  In several of these 
photographs, he is pictured near the ship's guns.  

Also submitted by the veteran was a March 2002 letter from a 
private osteopath specializing in hearing, balance, and 
facial nerve disorders.  The osteopath indicated that the 
veteran had a history of noise exposure during service as a 
result of firing various weapons, followed by ringing in his 
head for hours or days after exposure.  Audiometric testing 
revealed severe, mixed bilateral hearing loss.  The 
impression was bilateral mixed hearing loss with tinnitus.  

In connection with his claim, the veteran was afforded a VA 
audiology examination in July 2004.  The examiner indicated 
that the claims folder was not available for review in 
connection with the examination.  The veteran reported that 
he had had a lot of ear infections during childhood.  He 
indicated that during active duty, he had significant noise 
exposure as a result of his duties as a gunner's mate.  The 
veteran denied post-service occupational noise exposure, 
stating that he had worked as an accountant.  He reported 
post-service noise exposure from personal firearms and lawn 
mowers.  He indicated that he first recalled having hearing 
loss in 1948 when he got married.  He indicated that he could 
not recall the onset of his tinnitus; rather, he just 
remembered it being present all his adult life.  Audiometric 
testing showed mild to profound mixed hearing loss, 
bilaterally.  After examining the veteran, the examiner 
concluded that the etiology of the veteran's hearing loss was 
more likely due to chronic ear infections and post-service 
noise exposure than military noise exposure.  With respect to 
his tinnitus, the examiner indicated that it was less likely 
that it was a consequence of acoustic trauma during service 
than that it was due to another factor or other factors which 
the examiner did not mention.  

In July 2004, the veteran also underwent a VA medical 
examination.  The examiner indicated that the veteran's 
claims folder was available and had been reviewed in 
connection with the examination.  The veteran reported that 
he had been exposed to noise while in the Navy.  He explained 
that he had been a gunner's mate and that he had not worn ear 
protection during service.  After service, the veteran 
indicated that he had worked as an accountant and was not 
exposed to noise in that occupation.  The veteran reported 
that he first began noticing hearing loss in 1948, when he 
got married.  He indicated that he was evaluated for 
mastoiditis at that time and was found to have ruptured 
eardrums.  He indicated that he was treated with penicillin.  
After examining the veteran and reviewing the claims folder, 
the examiner diagnosed bilateral mixed hearing loss with 
tinnitus.  She indicated that it was her opinion that the 
veteran's hearing loss and tinnitus were as likely as not 
caused by the noise exposure he experienced while in the 
Navy.  




Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He argues that such disabilities were 
incurred in service as a result of noise exposure.  

Because the veteran's service medical records are negative 
for complaints or findings of hearing loss or tinnitus, and 
because the record on appeal contains no evidence showing 
that hearing loss or tinnitus was diagnosed in the first 
post-service year, it cannot be said that the veteran's 
bilateral hearing loss and tinnitus were present during 
active service or manifest to a compensable degree within the 
first post-service year.  38 C.F.R. § 3.303, 3.307, 3.309.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d).

In this case, in July 2004, a VA examiner indicated that it 
was his opinion that the veteran's current hearing loss and 
tinnitus disability were not related to noise exposure during 
service.  On the other hand, a second VA examiner also 
concluded in July 2004 that the veteran's current bilateral 
hearing loss and tinnitus were as likely as not caused by in-
service noise exposure.  

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that both examiners 
who provided opinions in this case are clearly competent to 
render a medical opinion as to the etiology of the veteran's 
hearing loss and tinnitus.  While one examiner had access to 
the veteran's claims folder and the other did not, both 
examiners based their opinion on a history provided by the 
veteran.  

As indicated previously, under the benefit-of-the-doubt rule, 
for the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made.  Thus, the Board finds that the evidence of record is 
in equipoise and therefore sufficient to award service 
connection for bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


